DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/09/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of claims 3, 21 and 35, plus generic claims 1, 2, 5, 11-20, 23, 29-34, 37 and 43-45 in the reply filed on 06/09/2022 is acknowledged. In addition, claim 46 was left out - by mistake - of the generic set. Claim 46 is similar to claim 15 which is part of the generic set, therefore, it is being considered by the examiner. The total claims currently examined are 3, 21 and 35, plus generic claims 1, 2, 5, 11-20, 23, 29-34, 37 and 43-4.
Summary of the office action
The claims being examined are  1-3, 5, 11-21, 23, 29-35, 37 and 43-46. Claims 4, 6-10, 22, 24-28, 36, and 38-42 are withdrawn from consideration.
Claims 1-3, 13, 15-16, 18-21, 32-35, and 46 are rejected under 102 over Takayama. 
Claims 5, 23, and 37 are rejected under 103 over Takayama in view of Kuma.
Claim 17 is rejected under 103 over Takayama in view of Kapinos.
Claims 11-12, 14, 29-31, and 43-45 are objected to for being dependent from rejected claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 13, 15-16, 18-21, 32-35, and 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takayama (PG-Pub. US 20180295280).
Regarding claim 1: 
Takayama teaches: a method of securing biometric information (FIG. 6A is a flowchart illustrating the still image recording operation of digital camera 100.), the method comprising:
obtaining a digital image that contains biometric information (¶ [0087] “In step S601, controller 210 controls optical system 110, CMOS imaging sensor 150, and image processor 170 for a capturing operation, captures a still image, and stores still image data in buffer 180.” Also, see ¶ [0038] “…Personal information is identification information for identifying an individual, and includes at least one of a face, a name, a fingerprint, and the like.”); 
identifying at least one region of the digital image that contains the biometric information (¶ [0090] In step S602, in a case where detector 190 detects a face (Yes in step S602), controller 210 proceeds to step S603.”, ¶ [0091] “In step S603, controller 210 determines a target subject. FIG. 7 illustrates the details of step S603”, also see ¶ [0041] and [0064].; 
and masking the biometric information in the at least one region of the digital image (¶ [0104] “When the security-protection target is determined, transition is made to step S605 illustrated in FIG. 6A. In step S605, the security-protection process is determined. FIG. 10 illustrates the details of step S605. FIG. 10 is a flowchart illustrating a process for determining the security-protection process. FIG. 10 illustrates a case where the security-protection target is a face.” ¶ [0107] “In step S1001, in a case where determination is made that security-protection process 4 is set, transition is made to step S1002. In step S1002, determination is made that the security-protection process is the mask process in which a new stamp is superimposed on the security-protection target or the security-protection target is replaced with the new stamp”. Also see ¶¶ [0037], [0075]-[0076]).

Regarding claim 2: 
Takayama teaches the method of claim 1 as applied above.
Takayama further teaches: wherein the biometric information comprises a fingerprint (¶ [0038] “…Personal information is identification information for identifying an individual, and includes at least one of a face, a name, a fingerprint, and the like.”).

Regarding claim 3: 
Takayama teaches the method of claim 1 as applied above.
Takayama further teaches: wherein masking the biometric information comprises generating downscaled image information corresponding to the at least one region of the digital image at an original resolution and subsequently upscaling the downscaled image information to the original resolution (¶ [0037] “Furthermore, the security-protection process includes, for example, at least one of a blur process, a pixelation process, and a mask process.” A pixelation process involves downscaling the image and subsequently upscaling it).

Regarding claim 13: 
Takayama teaches the method of claim 1 as applied above.
Takayama further teaches: the method of claim 1 wherein the method is performed by a mobile device (¶ [0005] “FIG. 2 is a view illustrating a back surface of the digital camera according to the first exemplary embodiment”).

Regarding claim 15: 
Takayama teaches the method of claim 1 as applied above.
Takayama further teaches: wherein applying the second masking operation to create second masked biometric information comprises applying the second masking operation to the biometric information and wherein the second masking operation alters the biometric information more than the first masking operation (¶ [0037] “Furthermore, the security-protection process includes, for example, at least one of a blur process, a pixelation process, and a mask process.” Takayama discloses applying at least one masking operation and the level of alteration merely depend on the design choice and is anticipated by applying multiple masking operations).

Regarding claim 16: the claim limitations are similar to those of claim 1; therebefore, rejected in the same manner as applied above. 

Regarding claim 18: 
Takayama teaches the method of claim 1 as applied above.
Takayama further teaches: further comprising a camera and wherein the control system is further configured to obtain the digital image using the camera (¶ [0025] “…FIG. 1 is a block diagram illustrating a configuration of digital camera 100. Digital camera 100 is an imaging apparatus that causes complementary metal oxide semiconductor (CMOS) imaging sensor 150 to capture a subject image formed by optical system 110.”).

Regarding claim 19: the claim limitations are similar to those of claim 13; therebefore, rejected in the same manner as applied above. 
Regarding claim 20: the claim limitations are similar to those of claim 2; therebefore, rejected in the same manner as applied above.
Regarding claim 21: the claim limitations are similar to those of claim 3; therebefore, rejected in the same manner as applied above.
Regarding claim 32: the claim limitations are similar to those of claim 15; therebefore, rejected in the same manner as applied above.
Regarding claim 33: the claim limitations are similar to those of claim 1; therebefore, rejected in the same manner as applied above.
Regarding claim 34: the claim limitations are similar to those of claim 18; therebefore, rejected in the same manner as applied above.
Regarding claim 35: the claim limitations are similar to those of claim 3; therebefore, rejected in the same manner as applied above.
Regarding claim 46: the claim limitations are similar to those of claim 15; therebefore, rejected in the same manner as applied above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 23, and 37  are rejected under 35 U.S.C. 103 as being unpatentable over Takayama (PG-Pub. US 20180295280) in view of Kuma et al. (PG-Pub. US 20190034745), hereinafter "Kuma".
Regarding claim 5: 
Takayama teaches the method of claim 1 as applied above.
While Takayama further teaches: ¶ [0102] “On the other hand, in step S902, in a case where determination is made that target subject a is set, transition is made to step S904. In step S904, determination is made that the face, skin-colored data around the face, and the character data located around the chest are the security-protection targets”.
Takayama does not specifically teach: wherein the biometric information comprises a fingerprint and wherein masking the biometric information comprises extracting locations of a plurality of keypoints within the fingerprint.
However, in a related field, Kuma teaches: wherein the biometric information comprises a fingerprint and wherein masking the biometric information comprises extracting locations of a plurality of keypoints within the fingerprint (¶ [0054] “The fingerprint portion of the image data shown in the Reference symbol H of FIG. 3 is obtained by partially masking the fingerprint portion of the image data shown in the Reference symbol F of FIG. 3. The fingerprint portion of the image data shown in the Reference symbol I of FIG. 3 is obtained by changing the position of feature points in the fingerprint portion of the image data shown in the Reference symbol F of FIG. 3.” ¶ [0059] More specifically, first, the image recognition unit 44 performs an image recognition process such as identifying a fingerprint portion of the image data by separating and extracting feature points of the image data or matching patterns (step S21).” ¶ [0061] “Subsequently, the image processor 40 performs an edit process such as editing the size, angle, hue and the like of artificial image data of fingerprints for substitution read from the general-purpose memory 43 based on the fingerprint portion of the image data before the processing recognized by the image recognition process in step S21 (step S23).” In order to edit the fingerprint information specifically masking and changing the position and angle the coordinates of the extracted feature points must be extracted as well).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Takayama to incorporate the teachings of Kuma by including: wherein the biometric information comprises a fingerprint and wherein masking the biometric information comprises extracting locations of a plurality of keypoints within the fingerprint in order to perform an edit process such as editing the size, angle, hue and the like of artificial image data of fingerprints for substitution based on the fingerprint portion of the image data before the processing recognized by the image recognition process.

Regarding claim 23: the claim limitations are similar to those of claim 5; therebefore, rejected in the same manner as applied above.
Regarding claim 37: the claim limitations are similar to those of claim 5; therebefore, rejected in the same manner as applied above.
	
Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Takayama (PG-Pub. US 20180295280) in view of Kapinos et al. (PG-Pub. US 20190188507), hereinafter "Kapinos".
Regarding claim 17: 
Takayama teaches the method of claim 16 as applied above.
Takayama does not teach: wherein the apparatus comprises one or more servers in a social media service and wherein the control system is configured to obtain the digital image from a user of the social media service.
However, in a related field, Kapinos teaches: wherein the apparatus comprises one or more servers in a social media service and wherein the control system is configured to obtain the digital image from a user of the social media service (FIG. 2, Server 260, ¶ [0038] “…FIG. 5 processing commences at 500 and shows the steps taken by a process that publishes visual media data that might include images of a person with the steps altering the visual image data so that the person's biometric data is not divulged in the publication... For example, the raw data might be a visual image of a person that is being uploaded to a social media site”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Takayama to incorporate the teachings of Kapinos by including: wherein the apparatus comprises one or more servers in a social media service and wherein the control system is configured to obtain the digital image from a user of the social media service in order to provide biometric protection during publication of content as disclosed by Kapinos in ¶ [0038].
Allowable Subject Matter
Claims 11-12, 14, 29-31, and 43-45  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 11, 29, and 43: the prior art fails to teach disclose or suggest blending one or more transitions between the masked biometric information and portions of the digital image that partly or wholly surround the masked biometric information in the context of the claim as a whole. 
Regarding claims 12, 30, 44: the prior art fails to teach disclose or suggest determining that the biometric information and the masked biometric information have a biometric similarity score that is less than a threshold in the context of the claim as a whole. 
Regarding claims 14, 31, 45: the prior art fails to teach disclose or suggest determining that the biometric information and the second masked biometric information have a second biometric similarity score, the second biometric similarity score being less than the threshold in the context of the claim as a whole. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fong (PG-Pub. US 20210034724) teaches: an apparatus that controls sensor paths for privacy protection by generating second sensor data by masking the biometric marker associated with the user in the first sensor data (see FIG. 9). 
Shannon (PG-Pub. US 20200257791) teaches: a comparison of corresponding portions of the digital fingerprints and the match density is compared to a threshold so that when the match density is below the threshold, a region where a component on the object has been added, subtracted, repositioned, substituted, or altered is identified.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945. The examiner can normally be reached Monday-Thursday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        

/BOBBAK SAFAIPOUR/Primary Examiner, Art Unit 2665